Motion by Special Funds Conservation Committee, intervening petitioner, for order directing return of remittitur, withdrawing opinion and remitting matter to State Industrial Board for a rehearing, or for a reargument. Motion by Attorney-General for reargument upon the record and affidavits or for reconsideration of determination and an order remitting matter to State Industrial Board for a new trial. Motions denied, with ten dollars costs in each action. [See 257 App. Div. 37.] Present — Hill, P. J., Crapser, Bliss, Sehenek and Foster, JJ.